         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )   Criminal No. 21-10081-DPW
 UNITED STATES OF AMERICA                         )
                                                  )   Violations:
                v.                                )
                                                  )   Count One: Conspiracy to Distribute and to
 DHAMARI JORDAN, a/k/a “DMO,”                         Possess with Intent to Distribute 28 Grams or
                                                  )
   a/k/a “DMO CRASHOUT,”                              More of Cocaine Base
                                                  )
                                                  )   (21 U.S.C. § 846)
                                                  )
                       Defendant                      Count Two: Possession of a Firearm in
                                                  )
                                                  )   Furtherance of a Drug Trafficking Crime
                                                  )   (18 U.S.C. § 924(c)(1))
                                                  )
                                                  )   Count Three: Conspiracy to Possess Firearms
                                                  )   in Furtherance of, and Use and Carry, Brandish
                                                  )   and Discharge, Firearms During and in
                                                  )   Relation to, a Drug Trafficking Offense
                                                  )   (18 U.S.C. § 924(o))
                                                  )
                                                  )   Drug Forfeiture Allegation:
                                                  )   (21 U.S.C. § 853)
                                                  )
                                                  )   Firearm Forfeiture Allegation:
                                                  )   (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)

                                        INFORMATION

                                       COUNT ONE
         Conspiracy to Manufacture, Distribute and to Possess with Intent to Distribute
            28 Grams or More of Cocaine Base, and Other Controlled Substances
                                     (21 U.S.C. § 846)

The United States Attorney charges:

       Between on or about January 1, 2019 and February 25, 2021, in Boston, Cambridge,

Malden, Somerville, in the District of Massachusetts, and elsewhere, the defendant,

               DHAMARI JORDAN, a/k/a “DMO,” a/k/a “DMO CRASHOUT,”

conspired with other persons known and unknown to the United States Attorney, to knowingly and

intentionally manufacture, distribute and possess with intent to distribute a mixture and substance
         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 2 of 8



containing a detectable amount of cocaine base, a Schedule II controlled substance, a mixture and

substance containing a detectable amount of cocaine, a Schedule II controlled substance, a mixture

and substance containing a detectable amount of N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-piperidinyl

] propenamide, also known as fentanyl, a Schedule II controlled substance, a mixture and substance

containing a detectable amount of oxycodone, a Schedule II controlled substance, a mixture and

substance containing a detectable amount of marihuana, a Schedule I controlled substance, and

other controlled substances, in violation of Title 21, United States Code, Section 841(a)(1).

       It is further alleged that the offense charged in Count One involved 28 grams or more of a

mixture and substance containing a detectable amount of cocaine base, a Schedule II controlled

substance. Accordingly, Title 21, United States Code, Section 841(b)(1)(B)(iii), is applicable to

this Count.

       It is further alleged that, with respect to Count One, 28 grams or more of a mixture and

substance containing a detectable amount of cocaine base, a Schedule II controlled substance, were

reasonably foreseeable by, and are attributable to, DHAMARI JORDAN, a/k/a/ “DMO,” a/k/a

“DMO CRASHOUT.” Accordingly, Title 21, United States Code, Section 841(b)(1)(B)(iii) is

applicable to defendant DHAMARI JORDAN, a/k/a/ “DMO,” a/k/a “DMO CRASHOUT.”

       All in violation of Title 21, United States Code, Section 846.




                                                 2
         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 3 of 8



                                           COUNT TWO
                 Possession of a Firearm in Furtherance of a Drug Trafficking Crime
                                     (18 U.S.C. § 924(c)(1)(A)(i))

The United States Attorney further charges:

       On or about February 25, 2021, in Malden, in the District of Massachusetts, and elsewhere,

the defendant,

                 DHAMARI JORDAN, a/k/a “DMO,” a/k/a “DMO CRASHOUT,”

did knowingly possess a firearm, to wit: a Polymer 80 firearm, in furtherance of a drug trafficking

crime for which he may be prosecuted in a court of the United States, to wit: conspiracy to

distribute and possess with intent to distribute 28 grams or more of cocaine base, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 846, as set forth in Count

One of this Information.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).




                                                  3
         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 4 of 8



                                      COUNT THREE
                Conspiracy to Possess Firearms in Furtherance of, and Use and
Carry, Brandish, and Discharge Firearms During and in Relation to, a Drug Trafficking Offense
                                    (18 U.S.C. § 924(o))

The United States Attorney further charges:

       Between on or about January 1, 2019 and February 25, 2021, in Boston, Cambridge,

Malden, Somerville, in the District of Massachusetts, and elsewhere, the defendant,

                DHAMARI JORDAN, a/k/a “DMO,” a/k/a “DMO CRASHOUT,”

conspired with other persons known and unknown to the United States Attorney, to knowingly

possess firearms in furtherance of, and use and carry firearms during and in relation to, a drug

trafficking crime for which he may be prosecuted in a court of the United States, to wit: conspiracy

to distribute and possess with intent to distribute 28 grams or more of cocaine base, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 846, as set forth in Count

One of this Information.

       It is further alleged that the offense charged in Count Three included at least one firearm

that is a machinegun, as defined by 18 U.S.C. § 921(a)(23), and 26 U.S.C. § 5845(b).

       All in violation of Title 18, United States Code, Section 924(o).




                                                  4
         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 5 of 8



                              DRUG FORFEITURE ALLEGATION
                                     (21 U.S.C. § 853)

The United States Attorney further alleges:

        1.     Upon conviction of the offense in violation of Title 21, United States Code,

Section 846, set forth in Count One, the defendant,

               DHAMARI JORDAN, a/k/a “DMO,” a/k/a “DMO CRASHOUT,”

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

of such offense; and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such offense. The property to be forfeited includes,

but is not limited to, the following:

               a. a Black iPhone model A1984; and

               b. a Silver iPhone model A1687.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the property described

in Paragraph 1 above.


                                                 5
  Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 6 of 8



All pursuant to Title 21, United States Code, Section 853.




                                        6
         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 7 of 8



                           FIREARM FORFEITURE ALLEGATION
                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The United States Attorney further alleges:

        1.     Upon conviction of the offense in violation of Title 18, United States Code,

Sections 924(c) and 924(o), set forth in Counts Two and Three, the defendant,

               DHAMARI JORDAN, a/k/a “DMO,” a/k/a “DMO CRASHOUT,”

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

used in any knowing commission of the offense. The property to be forfeited includes, but is not

limited to, the following:

               a. Polymer 80 firearm and accessories; and

               b. 4 rounds of 9mm ammunition.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.




                                                 7
         Case 1:21-cr-10081-DPW Document 27 Filed 07/12/21 Page 8 of 8



       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.



                                                    NATHANIEL R. MENDELL
                                                    Acting United States Attorney

                                            By:
                                                    PHILIP A. MALLARD
                                                    SARAH B. HOEFLE
                                                    Assistant United States Attorneys




District of Massachusetts: JULY 9, 2021




                                                8
